Citation Nr: 0105381	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to July 
1953, and had reserve service from October 6, 1983, to July 
1, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2000 the veteran testified at a video conference 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) in March 1998.  The RO noted that the matter was 
possibly a fire-related case but requested all available 
service medical records be provided.  In June 1998 the RO 
received copies of the veteran's service medical records 
dated from 1983 to 1988; however, no reference to medical 
records associated with the veteran's first period of active 
service was provided.  The Court has held that in cases such 
as this when service medical records may be unavailable there 
is a heightened duty to assist the veteran in developing the 
evidence that might support the claim, which includes the 
duty to search for alternative medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  Therefore, the 
Board finds an additional specific request for those records 
is required.

The veteran also testified in July 1999 that she had been 
awarded Department of Health and Human Services, Social 
Security Administration (SSA) disability benefits and 
indicated that pertinent treatment records associated with 
the claim for entitlement to service connection for psoriasis 
may be obtained from that agency.  The Court has held that 
where there is notice of medical evidence associated with a 
SSA disability claim VA has a duty to acquire a copy of that 
decision and the supporting medical documents.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the veteran's July 1953 separation examination 
report, which is of record, shows she had been hospitalized 
for 5 months in 1953 for attempted suicide and schizophrenic 
reaction.  The report also noted she was 4 months pregnant at 
the time of examination.  A VA psychiatric evaluation report 
received after the case was certified for appeal and 
transferred to the Board for review included a diagnosis of 
PTSD secondary to personal assault.  It was noted that the 
stressor which necessitated the veteran's first psychiatric 
hospitalization during military service in 1951 should be 
verified.  Therefore, the Board finds additional development 
is required for an adequate determination of the matters on 
appeal.

The Court has also held that VA Adjudication Procedure Manual 
M21-1 (Manual M21-1), Part III, P 5.14c (Feb. 20, 1996), 
provides substantive rules in which VA has undertaken a 
special obligation to assist a claimant in producing 
corroborating evidence of an in-service stressor in personal-
assault cases.  See Patton v. West, 12 Vet. App. 272, 280 
(1999). 

The Board notes the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received related to the matters on appeal 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should make a specific request 
to NPRC to obtain the veteran's service 
medical records for the period from March 
1951 to July 1953.  If these records are 
unavailable, the RO should undertake an 
appropriate search for other, alternative 
records which may exists.  The RO should 
document the search efforts and add all 
records obtained to the claims folder.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  All records obtained 
should be added to the claims folder. 

4.  The RO should conduct additional 
development as required by M21-1, Part 
III, P 5.14c.  The RO should give the 
veteran an appropriate time period within 
which to respond to any request for 
additional information.  All pertinent 
evidence received should be associated 
with the claims file.

5.  Following completion of the above 
development, the RO must make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  In rendering this 
determination, the RO should consider all 
applicable laws and regulations.  The RO 
must specify which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  Thereafter, the claims file and the 
new evidence should be returned to the 
previous VA examiner, if available, for 
clarification of the provided opinion.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiners.  Any 
examinations, tests, or studies necessary 
for an accurate assessment should be 
conducted.  A complete rationale for any 
opinion rendered should be provided.

7.  The veteran's claims file should be 
reviewed by the June 1998 VA skin diseases 
examiner, if available, and if not by an 
appropriate VA examiner, for an opinion as 
to the etiology of the veteran's present 
psoriasis.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should perform any examinations, 
tests, or studies deemed necessary for an 
accurate assessment.  A complete rationale 
for the opinions given should be provided.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect her claims.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




